     Case: 1:18-cv-05492 Document #: 91 Filed: 10/16/19 Page 1 of 1 PageID #:709

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Wacker Drive Executive Suites, LLC
                                                Plaintiff,
v.                                                            Case No.: 1:18−cv−05492
                                                              Honorable Sunil R. Harjani
Jones Lang LaSalle Americas (Illinois), LP
                                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 16, 2019:


        MINUTE entry before the Honorable Sunil R. Harjani: Status hearing held and
continued to 11/19/2019 at 9:15 a.m. Counsel reported on the progress of discovery. By
10/21/2019, Defendant shall respond to Plaintiff's Interrogatory No. 5. Plaintiff's request
to extend the motion for class certification briefing schedule is entered and continued.
Before the next status hearing, counsel shall meet and confer regarding a reasonable joint
proposed schedule for class certification briefing. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
